                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA
               Plaintiff,

      v.                                             Case No. 17-CR-61

ALBERT GOLANT
                   Defendant.


                                 SCHEDULING ORDER

      On agreement,

      IT IS ORDERED that the STATUS set for April 19, 2019, is adjourned to Wednesday,

June 5, 2019, at 11:30 a.m.

      Dated at Milwaukee, Wisconsin, this 19th day of April, 2019.

                                        /s Lynn Adelman
                                        LYNN ADELMAN
                                        District Judge




      Case 2:17-cr-00061-LA Filed 04/19/19 Page 1 of 1 Document 18
